Exhibit 10.36


        








VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016


February 21, 2018


Ms. Lauren Goldberg
Executive Vice President, General Counsel and Secretary
VEREIT, Inc.


RE: Terms of Employment


Dear Ms. Goldberg:


The following sets forth an amendment to the terms and conditions of your
employment (the “Amendment”) with VEREIT, Inc. (the “Company”), as set forth in
your employment agreement dated May 21, 2015, which became effective as of May
26, 2015 (the “Agreement”), as amended thereafter.


The following paragraph is inserted prior to the paragraph on page 3 that begins
“In the event of a Qualifying Termination.”


“In the event of a Qualifying Termination during a Change in Control Period, in
addition to the Accrued Benefits and the Prior Year Bonus, you will be entitled
to severance payments equal to the product of (x) two (2) multiplied by (y) the
sum of (A) twelve (12) months’ Base Salary plus (B) an amount equal to your
Target Bonus as in effect on the date of your termination, payable in a cash
lump sum on the sixtieth (60th) day after the Date of Termination.”


The following paragraphs are inserted after the paragraph on page 4 containing
the definition of “Cause”:


“Change in Control” shall mean (i) any one person or more than one person acting
as a group (as defined under Treas. Reg. §1.409A-3(i)(5)(v)(B)) (“Person”),
acquires shares of the Company having more than 50% of the total voting power or
total fair market value of the stock of the Company, not including any merger,
consolidation or reorganization of the Company where the shareholders of the
Company are substantially the same as before such transaction, (ii) any Person
acquires assets of the Company having a total gross fair market value equal to
40% or more of all of the assets of the Company immediately before such
acquisition or acquisitions, or (iii) a majority of the members of the Board is
replaced in any 12-month period by directors whose appointment is not endorsed
by a majority of the members of the Board before the date of the appointment or
election; provided, however, that no Change in Control shall be deemed to have
occurred unless such event constitutes a “Change in Control” within the meaning
of Section 409A of the Code and the Treasury Regulations promulgated thereunder.


“Change in Control Period” shall mean the period beginning one hundred twenty
(120) days prior to, and ending twenty-four (24) months following, a Change in
Control.”







--------------------------------------------------------------------------------




The Agreement remains in full force and effect in all other respects.




Sincerely,




/s/ Glenn Rufrano
Glenn Rufrano
Chief Executive Officer
VEREIT, Inc.


Accepted By:




/s/ Lauren Goldberg
Lauren Goldberg





